UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-49993 FORCE FUELS, INC. (Exact name of registrant as specified in its charter) Nevada 56-2284320 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1503 South Coast Drive, Ste. 206 Costa Mesa, CA (Address of principal executive offices) (Zip Code) (949) 783-6723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No oNot applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yesþ No o As of December 15, 2011, there were 13,544,375 shares of the issuer’s common stock outstanding. FORCE FUELS, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of October 31, 2011 (Unaudited) and July 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended October 31, 2011 and October 31, 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit for the Three Months Ended October 31, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended October 31, 2011 and October 31, 2010 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 PART II. OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults upon Senior Securities 17 Item 4 (Removed and Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 18 Signatures 22 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements FORCE FUELS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets October 31, 2011 July 31, 2011 (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net - Prepaid expenses Notes receivable, related party - Total current assets Deposits Property, Plant & Equipment Oil and gas properties (full cost method) Other property, plant and equipment Total property, plant and equipment Accumulated depletion, depreciation and amortization ) ) Total property, plant and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued officer salaries Convertible notes payable Convertible notes payable - related party Notes payable - related party Notes payable Total current liabilities Asset retirement obligation COMMITMENTS AND CONTINGENCIES (see Note 7) STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 1,000,000 shares authorized; no issued and outstanding, respectively. - - Common stock, $0.001 par value; 100,000,000 shares authorized; 13,544,375 and 11,704,375 shares outstanding, respectively. Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements. 3 FORCE FUELS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended October 31, REVENUES Crude oil $ $ COST OF GOODS SOLD - GROSS PROFIT (LOSS) ) EXPENSES Lease operating expense Salary and wages - officers General and administrative Depletion, depreciation, amortization, and accretion Total expenses NET LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain (loss) on settlement of debt - ) Interest expense ) ) Total other income (expense) ) ) NET LOSS ) ) Basic and diluted income (loss) per share, from continuing operations $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to the condensed consolidated financial statements. 4 FORCE FUELS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders’ Deficit (Unaudited) Additional Total Common Stock Preferred Stock Paid-in Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance – July 31, 2010 $ - $
